Citation Nr: 1200407	
Decision Date: 01/06/12    Archive Date: 01/13/12	

DOCKET NO.  08-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant was scheduled for a hearing before the Board of Veterans' Appeals in November 2010, however, she failed to report for that proceeding.  As such, her request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).


FINDING OF FACT

A chronic right ear hearing loss is not shown to have been present in service, or at any time thereafter.  


CONCLUSION OF LAW

A chronic right ear hearing loss was not incurred in or aggravated by active military service, nor may a sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is currently no issue regarding whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in February 2006 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  While the appellant was not provided notice how disability ratings and effective dates are assigned in the event that service connection is granted, in light of the decision reached below that failure was harmless.   ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Moreover, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, as warranted by law.  At present, there exists no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as service treatment records, and various medical articles.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks service connection for a chronic right ear hearing loss.  In pertinent part, the Veteran contends that, while in service, she had cerumen removed from her right ear, at which time her right tympanic membrane was perforated, resulting in her currently-claimed right ear hearing loss.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, service treatment records fail to document the presence of a chronic right ear hearing loss.  In this regard in February 1984, during the Veteran's period of active military service, she was seen for an upper respiratory infection involving "drainage" from both ears.  Her tympanic membranes were unable to be visualized, and she received treatment with, among other things, Debrox drops.  There is, however, no indication that at the time of that incident, she experienced any hearing loss whatsoever in her right ear.  Indeed, the following day, both of the Veteran's tympanic membranes were described as within normal limits.  Moreover, approximately eight months later, in October 1984, both of the Veteran's tympanic membranes were described as clear.  As of the time of a service separation examination in February 1985, the Veteran's ears were within normal limits.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
  10
       0
       5
       0
       5
       5

At the time of service separation, no pertinent diagnosis was noted.  

Since the time of the Veteran's discharge from service, she has submitted no evidence whatsoever documenting the presence of chronic hearing loss in her right ear.  In fact, there currently exists no evidence that, either in service, or at any time thereafter, the Veteran has experienced a chronic right ear hearing loss as that term is defined by 38 C.F.R. § 3.385.  Under the circumstances, a VA audiometric examination would serve no useful purpose.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In evaluating the Veteran's claim, the Board has a duty to assist the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of her claimed right ear hearing loss when her right tympanic membrane was allegedly perforated.  However, and as noted above, there currently exists no evidence that, either in service, or thereafter, the Veteran sustained a perforation of her right tympanic membrane resulting in a chronic right ear hearing loss.  

The Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to establish the presence of a chronic right ear hearing loss, and etiologically relate that hearing loss to some incident or incidents of service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  The Veteran, as a layperson, is not competent to document the existence of a chronic right ear hearing loss, or to create the requisite causal nexus for that disability.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed right ear hearing loss with any incident or incidents of her period of active military service, including the alleged perforation of her right tympanic membrane.  In point of fact, and as previously noted, there currently exists no evidence that the Veteran does, in fact, suffer from a chronic hearing loss in her right ear.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim, and service connection for right ear hearing loss must be denied.  


ORDER

Entitlement to service connection for a right ear hearing loss is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


